FILED
                            NOT FOR PUBLICATION                             OCT 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50241

               Plaintiff - Appellee,             D.C. No. 3:09-cr-02357-BEN

  v.
                                                 MEMORANDUM *
JANETTE RUBY TELLEZ-LOPEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Janette Ruby Tellez-Lopez appeals from the 62-month sentence imposed

following her guilty-plea conviction for attempted entry after deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
      Tellez-Lopez contends that the district court procedurally erred by failing to

address her non-frivolous argument for a downward departure or variance based on

cultural assimilation and her difficulty adjusting to life in Mexico. This contention

lacks merit as the record reflects that the district court considered Tellez-Lopez’s

arguments and deviated downward from the Guidelines range based on her specific

circumstances. See United States v. Dallman, 533 F.3d 755, 761 (9th Cir. 2008)

(defining plain error).

      AFFIRMED.




                                           2                                    10-50241